Citation Nr: 0214784	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-01 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a 
pulmonary/respiratory disability (to include bronchial 
asthma, pulmonary emphysema and/or elevated right diaphragm), 
claimed as due to either nicotine addiction/smoking or carbon 
tetrachloride exposure.  

2.  Entitlement to service connection for prostate cancer, to 
include as due to either nicotine addiction/smoking or carbon 
tetrachloride exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating action of 
the RO.  The veteran timely perfected an appeal to the Board.  
During the pendency of the appeal, the veteran requested a 
Board hearing in Washington, D.C., and such hearing was 
scheduled for September 2000.  The veteran subsequently 
requested that the hearing be rescheduled; however, he failed 
to report for a hearing scheduled for March 2001, and did not 
request that the hearing be postponed or rescheduled.  Under 
these circumstances, his request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2001).

In July 2001, the Board remanded to the RO the matters on 
appeal for additional development and adjudication.  After 
completing the requested development, the RO continued the 
denial of each claim; hence, these matters have been returned 
to the Board for further appellate consideration.  

The Board has characterized the issues on appeal on the basis 
of the alternative theories for service connection advanced 
and considered.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  There is no medical evidence that the veteran has ever 
been diagnosed as having nicotine dependence, and there is no 
medical evidence of a relationship between any 
pulmonary/respiratory disability and either claimed in-
service use of tobacco or exposure to carbon tetrachloride 
during service. 

3.  Prostate cancer was not present until many years after 
service discharge, and there is no medical evidence of a 
relationship between such prostate cancer and any incident of 
service, to include claimed in-service use of tobacco or 
exposure to carbon tetrachloride during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
pulmonary/respiratory disability (to include bronchial 
asthma, pulmonary emphysema and/or elevated right diaphragm), 
claimed as due to either nicotine addiction/smoking or carbon 
tetrachloride exposure, are not met.  38 U.S.C.A. §§ 1103, 
1110, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

2.  The criteria for service connection for prostate cancer, 
to include as due to either nicotine addiction/smoking or 
carbon tetrachloride exposure, are not met.  38 U.S.C.A. 
§§ 1103, 1110, 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on 
either claim on appeal at this time, as all notification and 
development action needed to render a fair decision on each 
claim on appeal has, to the extent possible, been 
accomplished.

Through the March 1998 rating decision, January 1999 
statement of the case, February 2000 and July 2002 
supplemental statements of the case, the July 2001 Board 
remand, and various correspondence from the RO (to include 
the September 2001 letter informing him of the VCAA), the 
veteran and his representative have been notified of the law 
and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claims, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran was afforded the opportunity to 
present testimony at a personal hearing, but after his 
initial hearing was rescheduled at his request, failed to 
report to the March 2001 hearing.  The RO has made reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
requesting medical records from treating physicians or 
providers whom the veteran had identified and provided signed 
authorization, and arranging for the veteran to undergo a VA 
examination in December 2001.  The Board notes that neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that is necessary for a fair adjudication of either 
claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for any 
additional notification and/or development action.  

I.  Background

Service medical records are silent for any findings or 
complaints pertaining to pulmonary disabilities or prostate 
cancer.  The report of an October 1945 separation examination 
noted that the veteran was physically qualified for 
discharge; neither treatment nor hospitalization was needed.  
Chest x-ray studies noted no active pulmonary pathology.  

Post-service medical records include diagnoses of various 
respiratory disabilities, including asthma, bronchitis and an 
elevated right hemidiaphragm.  A November 1995 history and 
physical conducted by Bernard Grand, M.D., noted that Dr. 
Grand had followed the veteran since 1963 for bronchial 
asthma and nasal polyps.  His history was noted to include a 
diagnosis of prostate cancer in 1989.  He was also noted to 
be a nonsmoker. 

In a June 1999 statement, Dr. Grand noted that the veteran 
had been treated since November 1963 for various pulmonary 
problems, but also had a history of prostate cancer diagnosed 
in December 1989 and was status-post radiation therapy in 
March 1990 and an orchiectomy in May 1995.

In statements received in July and August 1997, the veteran 
requested service connection for respiratory problems that he 
believes are related to smoking, which he began during 
service.  The veteran contends that service connection is 
warranted for diagnosed pulmonary/respiratory disability on 
the basis of either nicotine addiction or in-service use of 
tobacco products, or from his exposure to the cleaning agent 
carbon tetrachloride.  Specifically, the veteran contends 
that he began smoking while in boot camp and continued until 
August 1947.  He has also stated that he was exposed to 
carbon tetrachloride as a parachute rigger in service when 
that chemical was widely used as a degreasing agent.  
Although the veteran has indicated that he has not asserted a 
specific cause for his prostrate cancer (see VA Form 9, 
Appeal to Board of Veterans' Appeals, dated April 1999), his 
representative has indicated that the veteran's prostate 
cancer may be the result of in-service tobacco use and/or 
exposure to carbon tetrachloride (see e.g., Informal Hearing 
Presentations, dated May 2001 and September 2002).  

When the Board initially reviewed the veteran's appeal in 
July 2001, it was noted that the RO had denied the veteran's 
claims because they were not well grounded.  In light of the 
recent enactment of the VCAA that eliminated the well-
grounded claim concept, the Board remanded the claims to the 
RO to ensure compliance with the notice and duty to assist 
provisions contained in the new law.  

Pursuant to the Board's instructions, the RO notified the 
veteran of the provisions of the VCAA in a September 2001 
letter and undertook steps to assist the veteran in the 
development of his claim.  

The veteran was afforded a VA respiratory examination in 
November 2001 at which time the claims file was reviewed and 
the veteran's pertinent history noted.  The examiner noted 
that the veteran began smoking in approximately December 1942 
and stopped smoking in August 1947.  The veteran was noted to 
first develop asthma in May 1960.  The examiner observed that 
there was no history or evidence of lung disease in the 
service medical records.  The veteran was noted to have an 
elevated right hemidiaphragm in 1995; that abnormality was 
not noted in November 1994.  A chest CT conducted in April 
1995 did not show any diagnostic abnormalities and the 
veteran was felt to have an idiopathic paralysis of the right 
hemidiaphragm.  The examiner noted the history of the 
veteran's treatment for pulmonary disabilities and prostate 
cancer since service and his current complaints.  The 
examiner also noted the veteran's reported exposure to carbon 
tetrachloride during service.  

Following pulmonary function testing and chest-ray studies, 
the diagnoses included chronic steroid dependent asthma with 
chronic bronchitis and persistently elevated right 
hemidiaphragm, most likely idiopathic or of unknown cause.  
The examiner noted that the veteran had started smoking 
during service and stopped  in August 1947.  He had smoked 
approximately one pack of cigarettes per day.  The examiner 
noted that, from the record and the veteran's own history, he 
could see no evidence of addiction to tobacco or nicotine.  
Nor did the examiner see any direct connection between the 
veteran's cigarette smoking and the onset of his asthma 
symptoms many years later.  The veteran's respiratory 
symptoms started many years after discharge from service.  
From the record and the veteran's own history, he had no 
chronic respiratory problems while in the service or while he 
was smoking.  The examiner further noted that while exposure 
to carbon tetrachloride fumes could precipitate an acute 
asthma attack in some who already had reactive airways 
disease; however, to the best of the examiner's knowledge he 
was unaware of exposure to carbon tetrachloride causing 
asthma fifteen years later.  Thus, it was the examiner's 
opinion that it was "very unlikely" that the veteran's 
exposure to carbon tetrachloride during service was the cause 
of his asthma many years later. 

The veteran was afforded a VA genitourinary examination in 
December 2001, at which time the examiner reviewed the 
veteran's pertinent medical history, including his diagnosis 
with prostate cancer and subsequent treatment.  Following 
physical examination, the diagnoses included adenocarcinoma 
of the prostate, status post external beam radiation therapy 
and subsequent bilateral orchiectomy.  

Additional treatment records associated with the record 
thereafter include private medical reports detailing the 
current treatment for the veteran's pulmonary complaints.  

In a February 2002 response to the RO's request for 
clarification of the medical opinions offered in connection 
with the November and December 2001 VA examinations, a VA 
physician noted that the pulmonary examination included that 
examiner's discussion of the veteran's tobacco use and 
exposure to carbon tetrachloride and found no nexus between 
those events and his medical conditions, "at least 
explicitly" a respiratory condition.  The VA physician 
further noted that, regarding the question of a nexus between 
tobacco use and exposure to carbon tetrachloride and prostate 
cancer, tobacco use and carbon tetrachloride exposure are not 
known risk factors for prostate cancer. 

II.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) 
(2001).

Legislation enacted in 1998 prohibits service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during service.  Public Law No. 105-206, § 9014, 112 Stat. 
685, 865-66 (1998) (codified at 38 U.S.C.A. § 1103 (West 
Supp. 2000)).  This statute, however, applies only to claims 
filed after June 9, 1998.  The veteran filed a claim prior to 
that date and thus, the Board must consider the law as it 
existed prior to the 1998 legislation.

Under the legal authority in effect for these claims, a claim 
for service connection for a disease based on tobacco use 
that began during service is governed by the basic statutes 
and regulations governing service connection, e.g., 38 
U.S.C.A. § 1110 and 38 C.F.R. §§ 3.303, 3.310.  Service 
connection may be granted for disease resulting from tobacco 
use in the line of duty during active service.  VAOPGCPREC 2-
93, 58 Fed. Reg. 42756 (1993).  In addition, if the veteran 
develops nicotine dependence during service, and that 
nicotine dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (1997).  The presence of nicotine dependence is a 
medical question.  Davis v. West, 13 Vet. App. 178, 184 
(1999).

In adjudicating a claim, the Board must determine whether a 
preponderance of the evidence supports the claim or whether 
all of the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).  

In this case, the Board has considered each of the claims for 
service connection under each of the alternative theories 
advanced, but finds that the preponderance of the evidence is 
against a grant of service connection for each of the claimed 
conditions. 

Turning first to the question of the whether any 
pulmonary/respiratory disability or prostate cancer is 
related to in-service smoking, the Board notes, at the 
outset, that there is no medical evidence that the veteran 
has been diagnosed as suffering from nicotine dependence at 
any time, much less during his military service.  Indeed, the 
November 2001 VA examiner specifically noted that there was 
no evidence of addiction to tobacco or nicotine.  

Even accepting the veteran's assertions that he smoked in 
service and that he stopped shortly thereafter as credible, 
there also is no medical evidence of a relationship between 
any in-service smoking and any pulmonary/respiratory 
disability or prostate cancer.  The clinical evidence of 
record shows that the veteran was first diagnosed with a lung 
disability many years after service.  Prostate cancer was 
initially diagnosed in 1989.  

The evidence of record also includes the November 2001 VA 
medical opinion that there is no direct connection between 
the veteran's cigarette smoking and the onset of his asthma 
symptoms many years after service.  In support of that 
opinion, the examiner noted that, based on the record and the 
veteran's own reported history, he did not have chronic 
respiratory problems while in service or while he was 
smoking.  Significantly, the veteran has neither presented 
nor alluded to the existence of any contrary medical 
evidence.   

With regard to a connection between tobacco use and prostate 
cancer, a VA physician stated in February 2002 that tobacco 
use is not a known risk factor for prostate cancer.  This 
opinion implies that the use of tobacco by the veteran in 
this case was not a cause of his prostate cancer.  Again, 
there is no medical evidence to the contrary.  

As the competent medical evidence fails to show a causal 
relationship between any current pulmonary/respiratory 
disability or prostate cancer and his tobacco use during 
service, service connection for either condition may not be 
granted on this basis.  

Turning next to the alternative theory that the claimed 
conditions are related to exposure to carbon tetrachloride 
during service, the Board notes that this theory is likewise 
without medical support.  In fact, the November 2001 VA 
examination included the examiner's opinion that it was 
"very unlikely" that the veteran's exposure to carbon 
tetrachloride during service was the cause of his asthma many 
years later.  Moreover, the February 2002 addendum included a 
VA physician's statement that carbon tetrachloride exposure 
was not a known risk factor for prostate cancer, a statement 
that appears to negate such a relationship.  Once again, 
there is no medical evidence to the contrary.  

Finally, the Board notes that while the veteran has not 
limited his claim for service connection for prostrate cancer 
to either nicotine addiction/smoking, or to carbon dioxide 
exposure, he has not contended, and the record does not 
otherwise present, any alternative basis for a grant of 
service connection for that disability.  As indicated above, 
prostate cancer was not present in service or for many years 
thereafter, and there is no medical evidence whatsoever 
indicating a relationship between the later-diagnosed 
condition and any incident of the veteran's active military 
service.

The Board does not doubt the sincerity of the veteran's 
belief in a relationship between each of the conditions for 
which service connection is now being sought and his military 
service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter, such as the etiology 
of each of the claimed disabilities.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matters requiring medical knowledge").  
Rather, the claims must be supported by medical evidence.  
Id.  As regards these claims, however, there either is no 
medical evidence to support the veteran's assertions, or the 
available medical evidence weighs against the grant of 
service connection.  

For all of foregoing reasons, Board must conclude that the 
preponderance of the competent evidence is against each of 
the veteran's claims for service connection.  As such, the 
benefit of the doubt rule is not for application, and the 
claims on appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.  



ORDER

Service connection for pulmonary/respiratory disability (to 
include bronchial asthma, pulmonary emphysema and/or elevated 
right diaphragm), claimed as due to either nicotine 
addiction/smoking or carbon tetrachloride exposure, is 
denied.

Service connection for prostate cancer, to include as due to 
either nicotine addiction/smoking or carbon tetrachloride 
exposure is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

